JACKSON, Justice
(dissenting).
In the case before us the defendant, a 70 year old Chief of Police who had served the City of Hobart as an officer for twenty-five years, was asked by Mr. Toma, a reputable groceryman, to investigate the plaintiff herein. The officer was told that a woman had a check in there, had bought groceries, and would not identify herself any way. The defendant officer asked the size of the check and a clerk informed him that it was $30. The defendant testified that Mr. Toma was excited and said, “come on, I’ll show her to you.” Mr. Toma went to the door and pointed to the lady who at that time was some distance away. There is testimony in the case that would indicate that the *364woman, plaintiff herein, was walking rapidly away from the store. There is also testimony that it was about “dusky” dark and near closing time for the store. Mr. Toma testified that this is the time of day when “hot check artists” are most likely to appear.
I am of the opinion that the defendant officer was justified in making some investigation to determine whether a crime had been committed. In Hargus v. State, 58 Okl.Cr. 301, 54 P.2d 211, it was held:
“To preserve peace and prevent crime, peace officer, or private citizen may make reasonable inquiry of person coming under his observation or brought to his knowledge under circumstances reasonably suggesting that crime has been or is about to be committed.”
In Robedeaux v. State, 94 Okl.Cr. 171, 232 P.2d 642, it was held:
“Where officers observe unusual appearance of driver of motor vehicle, and though no traffic law is being violated, observe that vehicle is being operated in unorthodox manner, and conclude that defendant is intoxicated, they are justified, in making, and must make, further investigation.”
The officer followed the plaintiff into a drug store where a check was being cashed for her. He told the druggist that he was called to investigate this woman on a check at Toma Brothers. Plaintiff spoke up and said she had not been in Toma’s store at all. The defendant then asked the plaintiff to go to Toma’s to clear the matter up and she said she would-n’t go. tie asked her a second time and she said “I’m not going with you; I don’t have to.” She wanted to use the phone and the officer told her it was not necessary and that possibly there would be no more to it if she would identify herself. She refused to identify herself. The officer then told her that he would have to arrest her for investigation of a felony. She became very abusive. The officer further testified:
“We came out of Smith’s drug store and I had the check in my hand. I asked her if that was her name on the check and she told me it was none of my business. I asked her where she lived. Down at the corner of the check it has Mountain View, Route 3; and I asked her where she lived and she said, ‘That’s none of your business.’ She says, ‘You’re the silliest thing I have ever found.’ I asked her about the bank at Roosevelt, and she said, ‘You don’t need to ask such silly things.’ She said it was a shame and disgrace to have such "a thing on the police force — she didn’t say ‘thing’, she said officer. * * * everything I asked her she told me it was none of my business.”
When plaintiff and defendant returned to the grocery store the officer learned for the first time that the check presented to Toma had not been cashed. However, I do not consider this of any particular importance. Under the statute if plaintiff obtained or attempted to obtain $30 in property and money by the use of a false and bogus check she would be guilty of a felony. 21 O.S.1957 Supp. § 1541.
From Toma’s store the defendant took plaintiff to the sheriff’s office. There the plaintiff was allowed to make a phone call and the defendant called the banker at Roosevelt. The banker told the de-fendanfthat the check for $30 was good. Plaintiff was then given the check and released.
The defendant testified that from the time he first spoke to plaintiff in the drug store to the time he released her no more than twenty minutes could have elapsed. Asked why he placed Mrs. Ewing under arrest he testified: “Because she wouldn’t go with me down to Mr. Toma’s, I placed her under arrest for a felony. * * * suspicion of a felony. The man had made a complaint; it was over $30.00, which would constitute a felony.”
On cross-examination the defendant testified that he did not intend to arrest the *365plaintiff until she refused twice to go with him to Tpma’s to clear it up. He further testified: “all I could do was arrest her. I couldn’t walk off and leave her standing there.”
The foregoing facts are largely extracted from defendant’s testimony and is the testimony which I consider most favorable to the defendant. Plaintiff’s testimony sharply contradicts that of defendant in many respects.
Toma, in suggesting an investigation, did not inform the defendant that plaintiff had committed a felony. However, the information given and the fact that plaintiff was moving away from the grocery store rapidly would justify an investigation. When defendant attempted to talk to the plaintiff she refused to give him any information. She did not identify herself, nor did those in the drug store volunteer any information. Those engaged in the enforcement of the law soon learn that innocent people usually talk freely and are cooperative while those who are guilty rarely ever talk freely. There was no reason why plaintiff should have denied being at Toma’s store and attempting to cash a check there. Yet she did, and this in my opinion would cause any prudent person to believe that she had cashed, or attempted to cash, a false and bogus check at that store.
When a crime has been committed, or suspected, and an officer is in hot pursuit, he rarely ever has an opportunity to act upon mature judgment. He mitst act quickly and unless he does the guilty may escape. To properly evaluate the conduct of an officer one must put himself in the place of the officer with all the surrounding circumstances, conditions and stresses that were upon the officer at the time the officer had to make his decision. When this is done I believe it will become readily apparent that the defendant had reasonable cause to believe that plaintiff had committed a felony. To hold an officer to the highest degree of caution. and prudence when he is acting under pressure is not beneficial to the welfare of our society. In the fifth paragraph of the syllabus in Dunnington v. Loeser, 48 Okl. 636, third paragraph of the syllabus in 150 P. 874, this court held:
“To adopt a lax rule, favorable to actions for malicious prosecution, is to open the door in, such actions, and to close the door to presecutions, to turn society over to the lawless, and to create a dread on the part of any one who dares to prosecute.”
In the body of the opinion it was said:
“ ‘Actions for malicious prosecution have never been favored in law,’ and we hardly think we have reached that guileless age in which we can afford to take down the bars.”
The principle of law and public policy announced in the Dunnington case has been approved in Price v. Cook, 120 Okl. 105, 250 P. 519, and in Bryan v. Lee, 123 Okl. 22, 252 P. 2. There is a greater reason for the application of the rule to a peace officer who is under a legal duty to enforce the law than there is to a private citizen who is under no such legal duty.
In Grau v. Ford, 183 Ky. 521, 209 S.W. 369, 372, 3 A.L.R. 642, in an action for wrongful arrest, the court said:
“If in cases like this an officer, who must necessarily act with more or less haste in order to prevent a possible felon from making his escape, would have to satisfy himself beyond question that a felony had been committed, or must act at his peril, the great public necessity for a prompt and rigid enforcement of the law would be largely curtailed.
“In announcing this principle, we would not be understood as endorsing any rule that would license the officer under such circumstances to act upon unsubstantial appearances or unreasonable stories; but when the facts are such that a reasonably prudent man would have believed plaintiff guilty, and would have acted on it, we *366think that the officer is authorized to make the arrest, although as a matter of fact it might subsequently turn out that no offense had been committed, or if one, the person arrested had no connection with it.
“We have no doubt that public policy is better served under such a rule, than it would be to require the officer to act at his peril.”
I am of the opinion that the trial court correctly overruled plaintiff’s motion for a directed verdict.
I respectfully dissent.
I 'am authorized to say that Justice DAVISON concurs in the foregoing views.